Case: 12-50371       Document: 00512286136         Page: 1     Date Filed: 06/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 25, 2013
                                     No. 12-50371
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

RUSSELL WAYNE WILSON,

                                                  Plaintiff-Appellant

v.

MILAM COUNTY, “Overall Over Seer,” Over County and City of Cameron’s
Combined Jail Facility; CITY OF CAMERON, “Overall Over Seer,” Over County
and City of Cameron’s Combined Jail Facility; DAVID GREEN, Sheriff, Milam
County’s and City of Cameron’s Combined Jail Facility; KATRINA DOUGLAS,
Captain, Milam County’s and City of Cameron’s Combined Jail Facility; JOHN
DOE, Security Surveillance and Safety “Sergeant” Milam County’s and City of
Cameron’s Jail Facility Employee; JAMES MAGEE, Kitchen’s Managing
Supervisor Milam County’s and City of Cameron’s Combined Jail Facility;
DOUG VEECHE, Jail Administrator, Milam County’s and City of Cameron’s
Combined Jail Facility,


                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:11-CV-4


Before JOLLY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50371     Document: 00512286136       Page: 2   Date Filed: 06/25/2013

                                   No. 12-50371

      The district court dismissed for failure to state a claim the 42 U.S.C.
§ 1983 lawsuit filed by Russell Wayne Wilson, Texas prisoner # 1559806, seeking
compensation for bodily injuries he allegedly sustained while working as an
inmate trustee in the kitchen of the “Combined Jail Facility” of the City of
Cameron and Milam County, Texas. He claimed that he was denied the right
to a safe working environment and further that he was denied access to medical
treatment. The district court certified that Wilson’s appeal was not taken in
good faith and therefore denied his motion for leave to proceed in forma pauperis
(IFP) on appeal. We are now presented with Wilson’s request to proceed IFP on
appeal and challenge to the district court’s certification decision. See Baugh v.
Taylor, 117 F.3d 197, 202 (5th Cir. 1992). In arguing that the district court
erred in determining that his appeal was not taken in good faith, Wilson
essentially restates the allegations he made in the district court.
      We review a dismissal for failure to state a claim under 28 U.S.C.
§ 1915(e)(2)(B)(ii) de novo, the standard used for dismissals pursuant to Federal
Rule of Civil Procedure 12(b)(6). Black v. Warren, 134 F.3d 732, 734 (5th Cir.
1988). Although we accept the plaintiff’s allegations as true, to survive a Rule
12(b)(6) dismissal, “the plaintiff must plead enough facts to state a claim to relief
that is plausible on its face.” In re Katrina Canal Breaches Litigation, 495 F.3d
191, 205 (5th Cir. 2007) (internal quotation marks and citation omitted).
“[W]here the well-pleaded facts do not permit the court to infer more than the
mere possibility of misconduct, the complaint has alleged-but it has not
‘show[n]’-‘that the pleader is entitled to relief.’” Ashcroft v. Iqbal, 556 U.S. 662,
679 (2009) (quoting FED. R. CIV. P. 8(a)(2)).
      In regard to his claims against Milam County and the City of Cameron,
Wilson failed to specifically identify any official policy or custom that was the
moving force behind the alleged violation of his constitutional rights. See Forgan
v. Howard Cnty., 494 F.3d 518, 522 (5th Cir. 2007); Piotrowski v. City of
Houston, 237 F.3d 567, 578-79 (5th Cir. 2001). Thus, he did not sufficiently

                                         2
    Case: 12-50371     Document: 00512286136      Page: 3    Date Filed: 06/25/2013

                                  No. 12-50371

allege any claim for relief against the County or the City that is plausible on its
face.    See In re Katrina Canal Breaches Litigation, 495 F.3d at 205.
Additionally, Wilson’s factual allegations are insufficient to demonstrate that
James Magee acted with deliberate indifference with respect to Wilson’s safety
and his medical needs; he therefore has not stated a claim for relief against
Magee under § 1983. See Farmer v. Brennan, 511 U.S. 825, 837, 847 (1994);
Daniels v. Williams, 474 U.S. 327, 332-36 (1986). Finally, Wilson’s allegations
fail to establish any personal connection between Sheriff David Green, Captain
Katrina Douglas, and Doug Veeche and his kitchen assignment and alleged
injuries.   Moreover, he has made only conclusory allegations that Green,
Douglas, and Veeche implemented or oversaw a policy with respect to the safety
and well-being of inmate trustees; “conclusory allegations . . . will not suffice to
prevent a motion to dismiss.” Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d
278, 284 (5th Cir. 1993). Wilson’s claims against these three defendants are
based on no more than a respondeat superior theory and are thus frivolous. See
Thompkins, 828 F.2d 298, 303 (5th Cir. 1987).
        Because Wilson has not demonstrated that the district court erred in
certifying that his appeal is not taken in good faith, we deny his IFP motion and
dismiss his appeal as frivolous. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202
& n.24; Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The district court’s
dismissal of Wilson’s § 1983 complaint for failure to state a claim and this court’s
dismissal of his appeal as frivolous count as two strikes for purposes of § 1915(g).
See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996). Wilson is
warned that, if he accumulates three strikes pursuant to § 1915(g), he may not
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he “is under imminent danger of serious physical
injury.” § 1915(g).
        APPEAL DISMISSED; IFP MOTION DENIED; SANCTION WARNING
ISSUED.

                                         3